
	

115 SRES 630 ATS: Celebrating the tenth anniversary of the Women’s Congressional Staff Association. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 630
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2018
			Mrs. Feinstein (for herself and Ms. Murkowski) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the tenth anniversary of the Women’s Congressional Staff Association.  
	
	
 Whereas, in August 2008, a bipartisan group of female congressional staff members founded the Women’s Congressional Staff Association (referred to in this preamble as the WCSA), the first official staff association focused on the professional development of female staff members;
 Whereas the WCSA has more than 400 active members in the Senate and the House of Representatives; Whereas the commitment of the WCSA to bipartisanship fosters congeniality and respect in Congress;
 Whereas the WCSA organizes and hosts a variety of career development opportunities for female staffer members, such as résumé reviews, networking workshops, and mock interview sessions; and
 Whereas the WCSA provides mentoring opportunities to further the career advancement and professional education of young staff members: Now, therefore, be it
		
	
 That the Senate— (1)celebrates the tenth anniversary of the founding of the Women’s Congressional Staff Association (referred to in this resolving clause as the WCSA);
 (2)commends the WCSA on its many achievements and contributions to the congressional community; and
 (3)reaffirms the commitment of the Senate to supporting the professional development of female staff members.
			
